Citation Nr: 0631331	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of avulsion fracture of the right clavicle with 
acromioclavicular separation.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine with headaches.

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include depression and anxiety.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left knee sprain, following VA treatment in January 2002.

5.  Entitlement to an award of a total disability rating for 
compensation based upon individual unemployability (TDIU) due 
to service-connected disabilities.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
April 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an increased rating for right avulsion 
fracture, tip of lateral clavicle with acromioclavicular 
separation, currently evaluated as 10 percent disabling; 
denied service connection for cervical degenerative joint 
disease with secondary headaches; denied service connection 
for depression and anxiety; denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for left knee sprain; 
and denied entitlement to TDIU.  

The Board remanded this case in November 2005 so that the 
veteran could be scheduled for a hearing.  In July 2006, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

The veteran submitted testimony regarding an informal claim 
to reopen entitlement to an earlier effective date for grant 
of service connection for residuals of clavicle fracture with 
acromioclavicular separation.  The record shows the Board 
previously denied this claim in August 2001.  This matter is 
referred to the RO.



FINDINGS OF FACT

1.  The veteran's residuals of avulsion fracture to the right 
clavicle with acromioclavicular separation are manifested by 
x-ray findings of status-post distal clavicle resection, 
flexion to 170 degrees, extension to 30 degrees, abduction to 
170 degrees, adduction to 50 degrees, internal rotation to 70 
degrees, external rotation to 90 degrees, and complaints of 
functional impairment due to pain and weakness.

2.  The competent medical evidence of record does not show a 
cervical spine disability with secondary headaches in service 
or for many years thereafter; and there is no probative 
medical evidence relating the veteran's current cervical 
spine disability with headaches to service.

3.  The competent medical evidence of record does not show a 
current psychiatric disorder for VA compensation purposes.

4.  The competent medical evidence of record does not show 
any left knee strain suffered during treatment at a VA 
facility in January 2002.

5.  The veteran's service-connected right clavicle with 
acromioclavicular separation is not rated at 60 percent 
disabling or more; and he is not service-connected for any 
other disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of avulsion fracture to the right clavicle with 
acromioclavicular separation are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5200-5203 (2006).

2.  A cervical spine disability with secondary headaches was 
not incurred in or aggravated by service, nor may its 
incurrence or aggravation therein be presumed.  38 U.S.C.A. 
§§ 1131, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

3.  A chronic acquired psychiatric disorder, to include 
depression and anxiety was not incurred in or aggravated by 
service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1131, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.127 (2006).

4.  The criteria for compensation benefits for left knee 
strain, pursuant to the provisions of 38 U.S.C.A. § 1151, 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2006).

5.  The criteria for entitlement to TDIU benefits have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of February 2002 and March 2002 VA 
letters, prior to the January 2003 rating decision.  The 
February 2002 letter notified the veteran of the information 
and evidence necessary to substantiate the increased rating 
claim; and the March 2002 letter notified the veteran of the 
information and evidence necessary to substantiate the 
service connection claims and the 38 U.S.C.A. § 1151 claim.  
The RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional evidence, which, in 
effect, would include any evidence in his possession.  
Neither letter specifically notified the veteran of the 
regulations pertaining to a TDIU claim; but the February 2002 
letter notifying the veteran of the information and evidence 
necessary to substantiate an increased rating claim is deemed 
sufficient, because this essentially is the same information 
necessary to substantiate the TDIU claim.

The Board notes that the regulation implementing the current 
version of 38 U.S.C.A. § 1151 is effective September 2, 2004.  
See 69 Fed. Reg. 46433-34 (Aug. 2, 2004) (to be codified at 
38 C.F.R. § 3.361).  While the RO has not given the veteran 
notice of this regulation, the Board finds its consideration 
of that regulation, in the first instance, does not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This regulation merely codified the criteria already 
present in the statute 38 U.S.C.A. § 1151, and contains 
several provisions already contained in the former version of 
the regulation.

The Board further notes that the February 2002 and March 2002 
VA letters notified the veteran that he had 30 days from the 
date of the letter to respond.  The veteran was further 
advised that if he did not respond by the end of the 30-day 
period, his appeal would be decided based on the information 
and evidence currently of record.  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
February 2002 and March 2002 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no new disability rating or 
effective date for award of benefits will be assigned, as 
discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and January 2002 VA medical records.  The veteran 
testified that he "got help" for anger problems from the 
Columbus and Huntington VA Medical Centers in the 1980's.  
The record does not show any such treatment records or 
attempts to obtain them.  The veteran, however, is not 
prejudiced by this, as it is not shown that any records 
obtained would have a possibility of substantiating the 
service connection claim for a psychiatric disorder.  
Specifically, the veteran did not state that he received any 
psychiatric treatment or that any doctor related any 
psychiatric disorder to service.  

The veteran also submitted testimony regarding his 
38 U.S.C.A. § 1151 claim, indicating that he received 
treatment for a knee strain around February 2002, which he 
stated was due to VA treatment in January 2002.  While this 
treatment record is not reflected in the claims file, the 
record shows that any knee injury sustained during VA 
treatment was due to the veteran's willful misconduct, as 
discussed below.  As such, any treatment records for the knee 
would not substantiate the 38 U.S.C.A. § 1151 claim.  

The Board finds that reasonable efforts have been made to 
obtain all available, pertinent evidence and that there are 
no additional medical treatment records necessary to proceed 
to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Here, VA provided a VA medical 
examination in September 2002, and the examiner rendered a 
considered medical opinion regarding the service-connected 
right shoulder disability and the cervical spine disability.  
The examination also was used to determine entitlement to 
TDIU.  

A VA examination was not provided for the service connection 
claim for a psychiatric condition and the 38 U.S.C.A. § 1151 
claim.  As discussed below, however, the record does not show 
any evidence that a psychiatric condition was incurred in or 
aggravated by service; and any knee injury sustained during 
VA treatment was due to the veteran's willful misconduct.  
Under these circumstances, the VCAA's duty to assist doctrine 
does not require that the veteran be afforded medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the service 
connection claim for a psychiatric disorder or the claim 
pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims; was notified of the 
respective responsibilities of VA and himself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified to submit all relevant evidence he had to the 
RO.  Additionally, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
and no further assistance to the veteran in developing the 
facts pertinent to the issues is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

I.  Increased rating for right clavicle with 
acromioclavicular separation

The RO originally granted service connection for residuals of 
avulsion fracture tip of lateral clavicle with 
acromioclavicular separation, right (major) in March 2000, 
assigning a 10 percent rating effective August 24, 1999.

The veteran filed an increased rating claim for this 
disability in January 2002.  He asserts that he has constant 
pain in his shoulder.  He testified that he could not pick up 
anything heavy and that he sometimes had numbness in his 
whole right arm.  He also indicated that it was difficult for 
him to write because his arm shook.  He thus contends that 
the level of disability associated with his right shoulder is 
higher than warranted by a 10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's right clavicle with acromioclavicular 
separation is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5203 for impairment of the clavicle or scapula.  In 
order to get the next higher 20 percent rating, the medical 
evidence must show nonunion of the clavicle or scapula with 
loose movement or dislocation.

A September 2002 VA examination report shows that the veteran 
did not use any brace or corrective device and had no 
episodes of dislocation or recurrent subluxation in his right 
shoulder.  Based on these findings, a 20 percent rating under 
DC 5203 is not warranted. 

Under DC 5201, a 20 percent rating is assigned for limitation 
of motion of the arm to shoulder level.  Shoulder level is 
shown to be 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  A 
September 2002 VA examination report shows that right 
shoulder flexion was to 170 degrees and abduction was 170 
degrees.  Therefore, a 20 percent rating under DC 5201 does 
not apply.

DC 5200 also is inapplicable, as the medical evidence does 
not show ankylosis of the scapulohumeral articulation.  The 
September 2002 VA examination report shows the veteran had 
normal supination and pronation.  His flexion was 170 
degrees, extension was 30 degrees, abduction was 170 degrees, 
adduction 50 degrees, internal rotation 70 degrees, and 
external rotation 90 degrees.  Thus, the shoulder joint was 
not shown to be ankylosed, i.e., immobilized or consolidated.  
See Dorland's Illustrated Medical Dictionary, 28th edition, 
p. 86.  

Additionally, DC 5202 for impairment of the humerus does not 
apply.  The September 2002 VA x-ray examination impression 
was status-post distal clavicle resection, with no dystrophic 
ossification in the region of the distal clavicular resection 
or coracoclavicular ligament. 

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The September 2002 VA examination 
report shows complaints of pain and weakness, as well as loss 
of use of the right arm.  Physical examination also revealed 
tenderness to palpation along the anterior aspect of the 
shoulder.  Any functional loss due to pain, however, already 
is contemplated by the 10 percent rating assigned under DC 
5203.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also 
does not apply.  The veteran reported that he originally was 
employed as a construction worker, but had been unable to 
work due to his shoulder since 1999.  While this shows that 
the veteran's shoulder affects his employability, in that it 
potentially limits his ability to do construction work, this 
does not show marked interference with employment.  
Specifically, the veteran is not shown to be unable to work.  
The evidence also does not show any frequent periods of 
hospitalization due to his shoulder.  Therefore, the 
veteran's right clavicle with acromioclavicular separation 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 10 
percent rating for right clavicle with acromioclavicular 
separation; and the increased rating claim is denied.  See 
38 C.F.R. § 4.7.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine; but as the 
evidence is not equally balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical degenerative joint disease with secondary headaches

The veteran testified that he injured his neck in a 
motorcycle accident in service.  He noted that now he has 
cramps and muscle spasms and that sometimes his muscles will 
lock up.  He indicated that when the muscles in his neck 
start contracting he gets headaches.  In sum, he contends 
that his cervical spine disability with secondary headaches 
is directly related to his service, entitling him to 
disability compensation.

Initially, the record shows a current cervical spine 
disability with secondary headaches.  A September 2002 VA 
examination report shows a diagnosis of cervical degenerative 
joint disease and degenerative disc disease, and tension 
cephalgia secondary to cervical condition.

The next issue is whether there is evidence of any in-service 
incurrence of a cervical spine disability with secondary 
headaches.

The service medical records note that the veteran was in a 
motor vehicle accident in April 1978, but there is no record 
of any treatment to the cervical spine or secondary 
headaches.  A May 1977 medical record notes complaints of 
migraine headache, but this was before the motor vehicle 
accident.

Upon review, the record does not show any in-service 
incurrence of a cervical spine disability.

The medical evidence after service also does not relate the 
veteran's current cervical spine disability to service.  The 
first diagnosis of cervical degenerative joint disease is in 
2002, which is 23 years after service; thus, service 
connection is not warranted on a presumptive basis.  
 
Additionally, service connection is not warranted on a direct 
incurrence basis.  A September 2002 VA examination report 
shows complaints of neck pain, which began in 1978 during the 
time of a motor vehicle accident.  The veteran stated that in 
1982, the neck pain was very severe and that he was on 
medication.  He also indicated that his neck pain caused 
headaches.  The examiner found that since the neck pain 
started at the time of the motor vehicle accident, it might 
be related to the accident.  This opinion does not 
substantiate the claim because it is speculative.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The examiner's opinion is based on the veteran's own 
recitation of events, and not on any review of any medical 
record of the accident.  As noted, the service medical 
records do not show any complaints of neck pain or headaches 
in 1978.    

Although the veteran has asserted that his current cervical 
spine disability with secondary headaches is related to his 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relationship 
between the current cervical spine disability with secondary 
headaches and service.    

In sum, the preponderance of the evidence is against the 
claim of service connection for cervical degenerative joint 
disease with secondary headaches; and the claim is denied.  
38 C.F.R. § 3.303.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine; but as the 
evidence is not equally balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Psychiatric disorder

The veteran testified that his psychiatric disorder started 
as a result of being lied to about getting an enlistment 
bonus in service.  He indicated that it escalated after that 
and he received a few court marshals.  After service, he 
indicated that he got really aggravated to the point where he 
hated the government.  He contends that he now has a 
psychiatric disorder directly related to these events in 
service.

The service medical records are negative for any psychiatric 
findings.

After service, a February 1999 VA outpatient treatment record 
shows the veteran denied any depression, but admitted to 
feelings of anger and helplessness.  He also noted that he 
had problems controlling his anger in the past.

A January 2002 VA hospital summary shows the veteran was 
admitted after a court warrant and that he was noncompliant 
with the mental health staff and threatening.  The veteran 
reportedly was kept in four-point restraints for safety 
reasons.  The initial evaluation indicated that he told the 
staff he was very angry with VA and the Government and 
threatened to do harm.  He reportedly had a history of going 
to a local Congressman's office and becoming frustrated and 
angry with everyone; and in December 2001, he had a conflict 
with the police and wanted to retaliate.  He also reportedly 
had to stop his Vocational Rehabilitation classes due to 
behavioral problems.  He mentioned that people had told him 
he suffered from depression.  He was referred to the 
psychologist, who felt that the current problems appeared 
characterological in nature.  Psychosomatic barrier tests 
were implemented, but he was diagnosed with a personality 
disorder, not otherwise specified.  The diagnosis was 
adjustment disorder, not otherwise specified, rule out 
schizophrenia, paranoid type, and personality disorder, not 
otherwise specified.

While the veteran suffers from mental health problems, a 
personality disorder is not a disease or injury for 
compensation purposes, and a disability resulting from it may 
not be service-connected, unless the disability is 
proximately due to a service-connected disease or injury.  
See 38 C.F.R. § 4.127.  The record does not show, nor does 
the veteran contend that his adjustment disorder and 
personality disorder are due to his service-connected 
shoulder disability.  Thus, he does not have a psychiatric 
disorder for VA compensation purposes.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306; see Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
  
As the record does not show any psychiatric diagnosis within 
one year of discharge from service, service connection also 
is not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Although the veteran has argued that he has a current 
psychiatric diagnosis related to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show any psychiatric diagnosis for VA compensation 
purposes. 

In sum, the preponderance of the evidence is against the 
service connection claim for a chronic acquired psychiatric 
disorder, to include depression and anxiety; and the claim is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

III.  Entitlement to benefits under 38 U.S.C.A. § 1151

The veteran is asserting a claim under 38 U.S.C.A. § 1151 for 
left knee sprain following VA treatment in January 2002.  He 
testified that he got into a fight when he was committed for 
VA mental health treatment and that his knee was sprained in 
the process.

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable. See 38 U.S.C.A. 
§ 1151 (West Supp. 2005).  Here, the veteran filed his claim 
after October 1, 1997; therefore, the regulations effective 
on October 1, 1997 apply in this case. 

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable; 
or (2) the disability or death was proximately caused (A) by 
the provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program under 
Chapter 31, or (B) by participation in a program (known as a 
"compensated work therapy program") under section 1718 of 
this title.  38 U.S.C.A. § 1151.

A January 2002 VA hospital summary shows that the veteran was 
committed from January 23, 2002 to January 31, 2002 for 
individual counseling and psychological evaluation after a 
court warrant.  The report notes that upon admission the 
veteran was threatening to the staff and placed in restraints 
for safety reasons.  The treatment records do not show any 
left knee injury at the time of his admission or during his 
eight-day treatment.  A January 24, 2002 physical evaluation 
shows that the only musculoskeletal finding was chronic right 
shoulder pain.  His extremities showed no edema or cyanosis.  

Upon review, the preponderance of the evidence is against the 
claim.  The medical evidence does not show any left knee 
sprain during the veteran's January 2002 treatment.  
Additionally, even if the veteran sprained his left knee at 
the VA facility, the injury would be a result of the 
veteran's willful misconduct.  The veteran was reported to be 
threatening to the VA employees and had to be restrained for 
safety reasons.  Therefore, any disability resulting from 
treatment at the VA facility in January 2002 is not 
considered a qualifying disability under 38 U.S.C.A. § 1151.

For these reasons, the claim is denied.

IV.  TDIU

The veteran filed a TDIU claim in January 2002, stating that 
he had been unable to work for the past two years because of 
his health, including his shoulder disability.  He stated on 
a September 2002 VA examination report that he originally was 
employed as a construction worker, but had been unable to 
work due to his shoulder since 1999.  He also testified that 
he had trouble holding jobs because of cramps and muscle 
spasms.  In sum, the veteran contends that he is entitled to 
a total disability rating because he cannot work due to his 
service-connected disability.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. 38 C.F.R. § 3.340.  
Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  
38 C.F.R. § 3.340.

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

The record shows the veteran is currently rated as 10 percent 
disabling for residuals of right avulsion fracture with 
acromioclavicular separation.  As discussed in previous 
sections, he is not entitled to a higher rating for this 
disability, nor is he service-connected for any other 
disability.  Accordingly, the veteran does not meet the 
schedular requirements for a 100 percent rating, or the 
rating requirements for being considered totally disabled for 
compensation purposes.  

Therefore, a TDIU rating is denied pursuant to 38 C.F.R. 
§ 3.340.  




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of avulsion fracture of the right clavicle with 
acromioclavicular separation is denied.

Entitlement to service connection for degenerative joint 
disease of the cervical spine with headaches is denied.

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include depression and anxiety is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
knee sprain, following VA treatment in January 2002 is 
denied.

Entitlement to a TDIU rating due to service-connected 
disabilities is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


